DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph [0148] of the instant specification does not disclose temperature trend data being used to enhance a fitness monitoring performance level of the remote controller, but does disclose temperature trend data being used to “enhance fitness monitor performance”. Enhancing the performance of the fitness monitor is not the same as enhancing the fitness monitoring performance level of the remote controller, and 
As stated in MPEP 2163.07(a), “[t]o establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstance is not sufficient.’” In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949. 1950-51 (Fed. Cir. 1999) (citations omitted). In the instant application, the evidence presented in Appellant’s disclosure “must make clear that the missing descriptive matter is necessarily present.” However, the missing claim terms of “wherein the fitness monitoring performance level of the remote controller is enhanced” is not “necessarily” present in the disclosure “enhance fitness monitor performance” because fitness monitor performance can refer to enhanced performance of other components of the fitness monitor besides the remote controller. Enhanced performance of these other components could enhance fitness monitor performance without enhancing the fitness monitoring performance level of the remote controller. The fitness monitor and the remote controller are not understood to be the same element.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 12, the limitation “the at least one selected from the group consisting of the measurement of respiratory rate and the measurement of tidal volume” lacks antecedent basis. For examination purposes, it will be interpreted as “at least one selected from the group consisting of the measurement of respiratory rate and the measurement of tidal volume”.
Regarding claim 22, the limitation “fitness monitoring performance level of the remote controller” is indefinite as it is not clear what could be considered a “fitness monitoring performance level”.
Claims 13-21 are rejected by virtue of their dependence on rejected claims.

Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose and would not have rendered obvious a method of tracking fitness of an ambulatory mammal, comprising: measuring sound emanating from airflow through an ambulatory mammal’s trachea during exercise with an acoustic measurement device configured to releasably affix to the mammal’s skin proximate the trachea, the acoustic measurement device including a housing including an opening and a sound transducer recessed and substantially surrounded by the housing and opposite the opening, the sound transducer in communication with a remote controller having processing circuitry; communicating the measured sound to the remote controller, the remote controller being configured to: correlate the measured sound into a measurement of the mammal’s respiratory rate and a measurement of the mammal’s tidal volume during exercise; calculate at least 
US 10441181, hereinafter Telfort ‘181, discloses a method of tracking fitness of an ambulatory mammal (abstract: physiological monitoring system, Col. 2, lines 23-25, Col. 4, lines 43-45, fitness being interpreted as meaning physiological condition), comprising: measuring sound emanating from airflow (abstract) through an ambulatory mammal’s trachea (Col. 1, lines 46-48) with an acoustic measurement device (Fig. 1C, acoustic sensor 101) configured to releasably affix (Col. 6, lines 46-50, patient adhesives like tape, glue, or a suction device are releasable) to the mammal’s skin proximate the trachea (Fig. 2A, Col. 1, line 46-48), the acoustic measurement device including a housing (Fig. 1C, shell 102 and frame 104, Col. 5, lines 37-41) including a sound transducer (Col. 6, lines 9-11), the sound transducer in communication (Fig. 1A, Col. 4, lines 35-39 disclose a cable 15 or other communication link) with a remote controller (Fig. 1A, physiological monitor 17, a remote controller being interpreted as any controller that is separate from the acoustic measurement device) having processing circuitry (processor 19); communicating the measured sound to the remote controller (Col. 4, lines 40-46 disclose that the sensors transmit signals that represent a physiological condition to the physiological monitor), the remote controller being configured to: correlate the measured sound into a measurement of the mammal’s respiratory rate and a measurement of the mammal’s tidal volume (Col. 2, lines 1-9 disclose that a processed signal is used to determine respiratory parameters; Col. 3 lines 54-60 discloses 
 from the at least one selected from the group consisting of the measurement of respiratory rate and the measurement of tidal volume; assign an index value to the at least one selected from the group consisting of the mammal’s minute ventilation (MV), absolute tidal volume, direction of tidal volume trend, and rate of change of tidal volume, each index value being one selected from the group consisting of a positive score and a negative score based on a predefined scale; compare the assigned index values with a predetermined threshold; and determine the ambulatory mammal’s fitness based on the comparison.
However, the prior art of record fails to disclose measuring sound emanating from airflow through an ambulatory mammal’s trachea during exercise, the housing including an opening and the sound transducer being recessed and substantially surrounded by the housing and opposite the opening, correlating the measured sound into a measurement of the mammal’s respiratory rate and a measurement of the mammal’s tidal volume during exercise, calculate at least one selected from the group consisting of the mammal’s minute ventilation (MV), absolute tidal volume, direction of tidal volume trend, and rate of change of tidal volume from the at least one selected from the group consisting of the measurement of respiratory rate and the measurement of tidal volume; assign an index value to the at least one selected from the group consisting of the mammal’s minute ventilation (MV), absolute tidal volume, direction of tidal volume trend, and rate of change of tidal volume, each index value being one selected from the group consisting of a positive score and a negative score based on a predefined scale; compare the assigned index values with a predetermined threshold; and determine .
Claims 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 112(a) rejection of claim 22 are not persuasive because “fitness monitoring performance level of a remote controller” is not equivalent to “fitness monitor performance”, and the former is not inherent to the latter.
Applicant’s arguments regarding the 103 rejection of claims 12-22 have been fully considered and are persuasive.  The 103 rejection of claims 12-22 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791